DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-5, 7-12, and 14 are currently pending. Claims 1, 3-5, 7-12, and 14 are rejected. 
Response to Arguments
Applicant’s arguments, see Pg. 7-8 of the remarks, filed March 29, 2021, with respect to the objections of Claims 11-14 and 35 U.S.C. 112(b) rejections of Claims 1, 3-5, and 7-14 have been fully considered and are persuasive in light of amendments. The objections of Claims 11-14 and 35 U.S.C. 112(b) rejections of Claims 1, 3-5, and 7-14 have been withdrawn. 
Applicant's arguments, see Pg. 8 of the remarks, filed with respect to the 35 U.S.C. 103 rejections have been fully considered but they are not persuasive. 
Regarding the arguments with respect to the mounting arm and arched wing, the Office respectfully disagrees that the combination does not teach the two components separately extending from opposite sides of a hub and then intersecting at the distal end of the mounting arm. The arguments provided are merely conclusory statements that do not specifically state how the prior art fails to meet the claimed limitations. From Figures 1 and 3 of Joutsiniemi (US 2009/0196750 A1) it can be seen that a vane mounted the structure of Joutsiniemi extends from the hole (22) to the hole (38) of the arm on the opposite side of the hub (10) of Figure 3 (see paragraph [0031]). The purpose of the modification by Vanderhye (US 2007/0086895 A1) is for the vane conform to the curvature of the arcuate portion [0013]. Therefore, a modification of Joutsiniemi with the teachings of Vanderhye results in the arched wing extending as claimed, since the arched wing modification is placed within the extent of the vane shown in the originally taught Joutsiniemi reference. In other words, referring to Figure 3 of Joutsiniemi, since 
Regarding Claim 10, as best understood, Applicant intends to recite that each vane, such as 2a and 2b in Figure 2 of the application, comprises a plurality of slats rather than a single sheet. However, this does not appear to be what the claim recites. Claim 10 recites “wherein each of the vanes are made of individual strips or slats… strips or slats extending between at least two arched rib supports”. A vane comprising a single sheet, such as vane (2b) in Figure 2 of the application, satisfies the broadest reasonable interpretation of being an individual strip or slat. Similarly, the vane (2a, 2b) of Joutsiniemi satisfies this interpretation as well. Assuming arguendo, Fajardo et al. (US 2014/0010654 A1) is cited as pertinent art. The embodiment of Figure 14 teaches the sectioning of vanes to add modularity, improving the adaptability of the assembly [0041]. 
It is noted that the objection of the drawings has been maintained since it does not appear to have been addressed.
Drawings
It is noted that Figure 11 is substantially similar to that of Figure 4. It is unclear what the difference is as shown in the drawings. Figure 11 of the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because reference character (150) is not mentioned in the description. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The Specification does not contain sufficient antecedent basis for the limitation of the arched wing “extending perpendicular relative to the mounting arm” as required in Claim 1. However, this limitation appears to be lacking written description. See the 35 U.S.C. 112(a) rejection below.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-5, and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 
Regarding Claim 1, Lines 8-9 recite “the arched wing connected at a first end to the hub section and extending perpendicular relative to the mounting arm”. There is insufficient written description for this limitation in the original disclosure of the invention. Namely, the only discussions of perpendicularity do not recite the arched wing in relation to the mounting arm. For example, the bottom of Pg. 3 of the original Specification filed February 19, 2018 states “[s]aid ribs are arranged in a substantially perpendicular relationship to the geometric axis.” This portion appears to refer to the rib as a whole and not the arched wing portion. There does not appear to be a discussion regarding the arched wing being perpendicular relative to the mounting arm. Therefore, there is insufficient written description in the original disclosure to show Applicant had possession of an arched wing extending perpendicular relative to the mounting arm as claimed. 
Claims 3-5 and 7-10 are subsequently rejected for their dependencies upon a previously rejected claim. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-5, 7-12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 11, Lines 6-7 of Claim 1 and 6-7 of Claim 11 recite “the opposing side(s) of the hub”. There is insufficient antecedent basis for this limitation in the claim. A typical hub has many interpretations regarding what is considered a “side”. Applicant is suggested to provide antecedent basis and explain what is considered a “side” of the hub, and also further include a frame of reference to make clear what an “opposed” side is. 
Regarding Claim 11, Lines 7 and 8 recite “the mounting arm”. However, there is a pair of mounting arms present. It is unclear which arm of the pair this part of the claim is in reference to.
Regarding Claims 12 and 14, the claims recite a single “screw formed vane” yet also appear to require a plural of “screw formed vanes”. For example, Claim 12 recites a single vane yet Line 2 discusses mounting to plural arched wings. Claim 14 recites a single screw formed vane yet Lines 1-2 recite the plural “are made of”. It is unclear whether one or more vanes are required. If more than one vane is required, there is insufficient antecedent basis for the presence of more than one screw formed vane. 
Claims 3-5 and 7-10 are subsequently rejected for their dependencies upon a previously rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, and 7-10, assuming sufficient written description and as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Joutsiniemi (US 2009/0196750 A1), hereinafter Joutsiniemi, in view of Vanderhye et al. (US 2007/0086895 A1), hereinafter Vanderhye.
Regarding Claim 1, Joutsiniemi Figure 1 teaches a rotor including a plurality of support ribs (4) rigidly connecting at axially spaced intervals along a shaft (3). Figure 3 teaches each support rib (4) including a hub section (10) and a pair of opposing rib arm sections (30), wherein each rib arm section (30) includes a mounting arm (body of extension between 10 and 34), the mounting arm extending from the hub section (10), a vane (2a, 2b) arranged so that the same vane (2a ,2b) is disposed on both sides of the shaft (3) (see Figure 1), the hub section (10) defining a connecting boss (forming 14) for connection to the shaft, and wherein a balancing mass (24) is disposed on the mounting arm intermediate the hub section (10) and the distal end of the mounting arm [0020, 0027-0028]. 

Vanderhye Figure 3A teaches of a rotor having arched support ribs (27) including an arched rib arm section (23) having an arched wing, said arched wing defining an outer surface (via 45) for connecting to a vane (40). The arched support ribs (27) produce a curvature that is assumed by the vanes. This curvature is used to optimize the skew factor of the blade which would affect the performance of the rotor [0012-0013]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the rotor taught by Joutsiniemi with an arched support rib having an arched rib arm section as suggested by Vanderhye, since the arched rib allows for control of the skew of the vane to a desired shape. The modification results in the arched wing separately extending from the opposing side of the hub section, relative to the mounting arm, connected to a first end to the hub section and extending perpendicular relative to the mounting arm, said arched wing curving to intersect at an opposing end to a distal end of the mounting arm as claimed. The modification has the arched wing follow the path of the vane taught by Joutsiniemi, since the shape of the vane generally conforms to the rib (Vanderhye [0013]). In other words, the arched wing is shaped appropriately to retain the general extent of the original vane. Figure 1 of Joutsiniemi shows the vane (2a) while paragraph [0031] describes the attachment with respect to the arms, the vane being attached at a blinded threaded bore (22) and a bore (38) of the opposed arm (30). Since the wing of the combination extends away from the arm, at least a portion of it is interpreted as being perpendicular to the arm. 
Regarding Claim 3, Joutsiniemi and Vanderhye teach the rotor as set forth in Claim 1. 
The modification by Vanderhye in Claim 1 results wherein the vanes are mounted along an outer perimeter of the arched wing, said vanes connected at multiple contact points along 
Regarding Claim 4, Joutsiniemi and Vanderhye teach the rotor as set forth in Claim 1. 
Joutsiniemi Figure 3 also teaches wherein the mounting arm (30) includes a beveled face. There are many portions which satisfy the broadest reasonable interpretation of “beveled face”, including proximate (24), portion (36) or even along the length of arm (30) as noted by the shaping of the arm’s cross-section seen at (34). 
Regarding Claim 5, Joutsiniemi and Vanderhye teach the rotor as set forth in Claim 1. 
The modification by Vanderhye in Claim 1 results wherein the arched wing and the mounting arm define a wing aperture. This is exemplified in Figure 3A of Vanderhye which shows the wing aperture is a result of the arched wing (23) connecting with a supporting structure (28). Therefore, the arched wing combined with a support structure as combined has a wing aperture as well. 
Regarding Claim 7, Joutsiniemi and Vanderhye teach the rotor as set forth in Claim 3. 
The modification by Vanderhye in Claim 1 results wherein the vanes (40) include screws for connecting to the outer perimeter of the arched wing (23) as exemplified in Figure 3A of Vanderhye. [0043-0044] discusses vanes (40) being connected via openings (45) and screws (42). Figure 1 of Joutsiniemi shows the vanes (2a, 2b) being screw formed (see also paragraph [0018]). 
Regarding Claim 8, Joutsiniemi and Vanderhye teach the rotor as set forth in Claim 1. 
Joutsiniemi Figure 3 also teaches the connecting boss (forms 14) including a threaded bore (18) defined therein [0025].
Regarding Claim 9, Joutsiniemi and Vanderhye teach the rotor as set forth in Claim 1. 

Regarding Claim 10, Joutsiniemi and Vanderhye teach the rotor as set forth in Claim 1. 
Joutsiniemi Figure 1 teaches wherein each of the vanes (2a, 2b) are made of individual strips or slats which are in a vertical direction, strips or slats extending between at least two arched rib supports (4). Each of the vanes (2a, 2b) are interpreted as being individual strips or slats. 

Claims 11-12 and 14, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Joutsiniemi in view of Vanderhye and Schmitt (US 2014/0050588 A1), hereinafter Schmitt.
Regarding Claim 11, Joutsiniemi Figure 1 teaches a method of mounting a screw formed vane (2a, 2b) to a rotor, the method comprising: connecting a rib assembly (4) transverse to a shaft (3). Figure 3 teaches the rib assembly (4) having structure that includes a central hub (10) defining an opening (14) for engaging the shaft and a pair of opposing mounting arms (30). Joutsiniemi also teaches fastening an interior face of the vane (2a, 2b) to a mating face of the arm (30) so that a single vane is connected to both sides of the shaft (3) (Figure 1) [0028, 0031]. Paragraph [0018] explicitly refers to the form of the vane (2a, 2b) as being screw-shaped.
Joutsiniemi does not expressly teach an arched rib assembly including an arched wing as claimed. 
Vanderhye Figure 3A teaches a method for mounting a vane (40) to a rotor wherein an arched rib assembly (27) includes an arched wing (23) extending along a curved path. The vanes (40) are mounted via openings (45). The arched rib assembly (27) produce a curvature that is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the method taught by Joutsiniemi with an arched rib assembly having a pair of opposing arched wings extending from the opposing side of the hub from the mounting arm along a curved path for connecting at a distal end of the mounting arm suggested by Vanderhye, since the arched rib allows for control of the skew of the vane to a desired shape. The modification results in the interior face of the vane attached to the arched wing as exemplified by holes (45) for attachment in Figure 3A of Vanderhye [0044].
Joutsiniemi is silent regarding a monolithic structure.
Schmitt Figure 1 teaches a turbine assembly wherein support parts (5, 6) are formed as monolithic structures [0023]. The use of monolithic structures provide greater stability since the forces can be distributed across the entire component [0011]. The arched rib assembly taught by Joutsiniemi-Vanderhye would benefit similarly from having a monolithic structure since the assembly acts as a supporting structure for the vanes. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method taught by Joutsiniemi-Vanderhye such that the arched rib assembly has a monolithic structure as suggested by Schmitt, since a monolithic structure provides more stability to the assembly. 
Regarding Claim 12, Joutsiniemi, Vanderhye, and Schmitt teach the method as set forth in Claim 11. 
The modification by Vanderhye in Claim 11 results in the method further including fastening the vane (40) to the arched wings (23) with screws as exemplified in Figure 3A of Vanderhye. [0043-0044] discusses vanes (40) being connected via openings (45) and screws (42). Figure 1 of Joutsiniemi shows vanes (2a, 2b) being screw formed, therefore as modified, the combination would have fastening of the screw formed vanes (see also paragraph [0018]). 
Regarding Claim 14, Joutsiniemi, Vanderhye, and Schmitt teach the method as set forth in Claim 11. 
Joutsiniemi Figure 1 teaches wherein the screw formed vane (2a, 2b) are made of strips or slats which are in vertical direction (see also paragraph [0018] regarding screw formed).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fajardo et al. (US 2014/0010654 A1) teaches the sectioning of a vane. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626.  The examiner can normally be reached on Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/ELTON K WONG/Examiner, Art Unit 3745

/Christopher Verdier/Primary Examiner, Art Unit 3745